FILED
                              NOT FOR PUBLICATION                           SEP 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOSE CARLOS RAMOS-GOMEZ, AKA                      No.   14-71337
Jose Aceves, AKA Jose Ramos, AKA Jose
Carlos Ramos, AKA Jose Carlos                     Agency No. A041-111-437
Ramosqomez,

               Petitioner,                        MEMORANDUM*

 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2016**

Before:        HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

      Jose Carlos Ramos-Gomez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s removal order. We have jurisdiction under 8 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law, Coronado v. Holder, 759 F.3d 977,

982 (9th Cir. 2014), and we deny the petition for review.

      The BIA correctly concluded that Ramos-Gomez is removable because his

conviction under California Penal Code § 273.5 is a categorical crime of domestic

violence under 8 U.S.C. § 1227(a)(2)(E)(i). See Carrillo v. Holder, 781 F.3d 1155,

1159 (9th Cir. 2015) (“[California Penal Code] § 273.5 is categorically a crime of

domestic violence within the meaning of [8 U.S.C.] § 1227(a)(2)(E)(i).”).

      In light of our disposition, we do not reach Ramos-Gomez’s contention that

his conviction is not an aggravated felony crime of violence.

      PETITION FOR REVIEW DENIED.




                                         2                                   14-71337